Exhibit 99.1 FOR IMMEDIATE RELEASE Inogen Announces Second Quarter 2016 Financial Results - Record Revenue and Net Income Quarter - - Q2 2016 Sales Revenue up 40.7% Over the Same Period in 2015 - - Q2 2016 Net Income up 48.7% Over the Same Period in 2015 - - Increases 2016 Guidance - Goleta, California, August 4, 2016 — Inogen, Inc. (NASDAQ: INGN), a medical technology company offering innovative respiratory products for use in the homecare setting, today reported financial results for the three-month period ended June 30, 2016. Second Quarter 2016 Highlights · Total revenue of $54.6 million, up 23.9% over the same period in 2015 § Sales revenue of $45.6 million, up 40.7% over the same period in 2015 § Rental revenue of $9.0 million, down 22.8% from the same period in 2015 · Net income of $5.1 million, reflecting a 48.7% increase over the same period in 2015 and a 9.4% return on revenue · Adjusted EBITDA of $13.6 million, representing 42.1% growth over the same period in 2015 and a 24.9% return on revenue (see accompanying table for reconciliation of GAAP and non-GAAP measures) · Total units sold in Q2 2016 were 25,100, an increase of 53.0% over the same period in 2015, reflecting the continued strong consumer demand for the Company’s products across all channels · Rental patient population increased to 33,600 as of June 30, 2016, reflecting growth of 6.3% versus June 30, 2015 “Our strong results in the second quarter of 2016 reflect exceptional performance in our domestic business-to-business sales channel, which demonstrated 61.3% revenue growth over the same period in 2015. This was primarily due to traditional home medical equipment provider purchases and continued strong private label demand for our portable oxygen concentrators,” said Chief Executive Officer Raymond Huggenberger. “Our Inogen One G4 launch is off to a solid start and we expect U.S. sales of this product to ramp up in the second half of the year. We also plan on increasing the battery life for our Inogen One G3 by year-end 2016 as we continue to deliver patient preferred solutions in the portable oxygen concentrator market.” Second Quarter 2016 Financial Results Total revenue for the three months ended June 30, 2016 rose 23.9% to $54.6 million from $44.0 million in the same period in 2015. As anticipated, we also saw the benefit of seasonality from the warmer months when patients are more likely to travel and seek the advantages of our portable oxygen concentrators. Domestic business-to-business sales exceeded expectations and grew 61.3% over the same period in 2015 and represented the fastest growing channel in the quarter, primarily due to traditional home medical equipment provider purchases and continued strong private label demand. International business-to-business sales in the second quarter grew 23.9% over the comparative period in 2015, primarily due to continued strong demand from the Company’s European partners.Direct-to-consumer sales rose 38.5% over the same period in 2015, primarily due to increased sales headcount and increased marketing expense to drive consumer awareness.Direct-to-consumer rental revenue decreased 22.8% from the same period in 2015, primarily due to the declines in Medicare rental reimbursement rates that took effect in the first quarter of 2016, declines in private-payer rates which decreased due to the lower Medicare rates, and an increase in provision for rental adjustments in the second quarter of 2016.The Company’s total rental patients on service increased by 2,000 net patients, an increase of 6.3%, as of June 30, 2016 compared to June 30, 2015, and increased by 400 net patients, or 1.2%, as of June 30, 2016 compared to March 31, 2016. Gross margin was 48.0% in the second quarter of 2016 compared to 47.3% in the comparative period in 2015. Sales gross margin was 49.4% in the second quarter of 2016 versus 44.8% in the second quarter of 2015. Sales gross margin improved due to lower cost of goods sold per unit associated with the upgraded Inogen One G3 and Inogen One G4 products, partially offset by an increase in sales mix toward lower margin business-to-business sales. Rental gross margin was 41.0% in the second quarter of 2016 versus 54.1% in the second quarter of 2015 due to lower net revenue per rental patient, primarily driven by the reimbursement rate reductions and an increase in provision for rental adjustments in the second quarter of 2016, partially offset by lower cost of rental revenues associated with lower depreciation and servicing costs per patient. Operating expense was $18.2 million in the second quarter of 2016 versus $15.5 million in the second quarter of 2015 as the Company made strategic investments in additional sales headcount and support personnel as well as the Inogen One G4 launch. Operating expense as a percentage of revenue decreased to 33.3% in the second quarter of 2016 from 35.2% in the second quarter of 2015.Operating expense included a $1.0 million benefit associated with a patent litigation settlement. Non-GAAP operating expense excluding the benefit from the litigation settlement as a percentage of revenue was 35.2% in the second quarter of 2016 compared to 33.2% in the second quarter of 2015 which excludes the $0.9 million cost for the audit committee investigation and related class action lawsuits (see accompanying table for reconciliation of GAAP and non-GAAP measures). Operating expense in the second quarter of 2016 included research and development expense of $1.4 million in the second quarter of 2016 versus $1.0 million in the comparative period in 2015, primarily due to increased personnel-related expenses for engineering projects.Sales and marketing expense was $9.6 million in the second quarter of 2016 versus $7.6 million in the comparative period in 2015, primarily due to increased salesforce additions and media expense. General and administrative expense was $7.2 million in the second quarter of 2016 versus $6.9 million in the comparative period in 2015, primarily due to increased personnel-related expenses.The personnel expense increase was partially offset by lower general legal and accounting expenses, primarily due to costs of $0.9 million for the audit committee investigation that occurred in the second quarter of 2015 and the $1.0 million patent litigation settlement benefit that was recognized in the second quarter of 2016. Net income for the second quarter of 2016 increased 48.7% to $5.1 million from $3.5 million in the second quarter of 2015, or $0.25 per diluted common share compared to $0.17 in the second quarter of 2015.In the second quarter of 2016, Inogen's effective tax rate was 36.1% compared to 34.9% in the second quarter of 2015.The tax rate increase was primarily due to an increase in stock compensation expense and an increase in the blended state tax rates, partially offset by research and development credits allowed in the second quarter of 2016 but not in the comparative period in 2015. Since there were no tax adjustments in either period, adjusted net income in the second quarter of 2016 and the second quarter of 2015 were the same as net income in the respective periods. Adjusted net income for the three months ended June 30, 2016 rose 48.7% to $5.1 million from $3.5 million in the second quarter of 2015. Adjusted EBITDA for the three months ended June 30, 2016 rose 42.1% to $13.6million from $9.6 million in the second quarter of 2015. Cash, cash equivalents, and short-term investments were $98.1 million as of June 30, 2016, compared to $86.1 million as of March 31, 2016, an increase of $12.0 million in the second quarter of 2016. Financial Outlook for 2016 Inogen is increasing its 2016 revenue guidance to a range of $190 to $194 million, which represents year-over-year growth of 19.5% to 22.0%.This compares to the previous revenue expectation of $187 to $191 million. The Company continues to expect total revenue headwind from Medicare competitive bidding reimbursement reductions to be 3.5 – 4.0% in 2016. The Company is increasing its net income estimate to the range of $12.5 to $14.5 million, representing 7.9% to 25.2% growth over 2015, up from the prior range of $12 to 14 million.
